Citation Nr: 0806602	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
herniated nucleus pulposus, L4-5, currently evaluated as 20 
percent disabling.


INTRODUCTION

The veteran had active military service from November 1975 to 
April 1978.

This appeal comes before the Board from a rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Columbia, South Carolina for the RO in Roanoke, Virginia.  


FINDING OF FACT

The veteran's service-connected herniated nucleus pulposus, 
L4-5, is not manifested by forward flexion of the 
thoracolumbar segment of the spine limited to 30 degrees or 
less, ankylosis of that segment of the spine, or signs and 
symptoms of intervertebral disc syndrome requiring bed rest 
prescribed by a physician for a total duration of at least 4 
weeks during a twelve-month period.


CONCLUSION OF LAW

The criteria for a higher disability evaluation for herniated 
nucleus pulposus, L4-5, are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1, 4.71a, Diagnostic Code 5243 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The Board has considered whether 
a "staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 


If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  The veteran's current disability evaluation is 20 
percent.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides higher ratings of 
40 percent on the basis of evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and of 60 percent on 
the basis of evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  


The General Rating Formula for Diseases and Injuries of the 
Spine provides the following ratings higher than 20 percent 
for disability of the thoracolumbar segment of the spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  A 40 percent 
rating requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.   

In this case, service connection and a 10 percent disability 
evaluation were granted for herniated nucleus pulposus, 
effective from August 1982, in an October 1982 rating 
decision.  The disability evaluation was increased to 20 
percent, effective from August 1983, in an October 1983 
rating decision.  The 20 percent evaluation has remained in 
effect since August 1983.  This appeal arises from the 
December 2004 rating decision that denied the claim for 
increase that was filed in April 2004.

Neither the records of treatment nor the reports of VA 
examination in September 2004, November 2004, or June 2006 
show forward flexion of the thoracolumbar segment of the 
spine limited to 30 degrees or less, or ankylosis of that 
segment of the spine, so as to support a higher rating under 
the general rating formula for diseases or injuries of the 
spine.  Forward flexion was reported as 60 degrees in 
November 2004 and as 72 degrees in June 2006, with pain at 68 
degrees.  The report of the June 2006 examination also 
specifically noted that there was no ankylosis.  The reports 
of examination and treatment also do not show the presence of 
any associated objective neurologic abnormalities that should 
be rated separately under an appropriate diagnostic code.  
Specifically, the June 2004 examination report noted normal 
strength, sensation, and reflexes in the lower extremities, 
and concluded that the veteran had muscle pain on the basis 
of the distribution and characteristics of the pain.  The 
November 2004 examination report similarly did not report 
neurologic abnormalities.  The report of the June 2006 
examination specifically stated that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement, and that the veteran had no sensory or 
motor nerve involvement on examination.  

The record also does not support a higher rating on the basis 
of incapacitating exacerbations of intervertebral disc 
syndrome, which are defined as a period of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Neither the examination reports 
nor the treatment records show that signs and symptoms of 
intervertebral disc syndrome were prescribed bed rest by a 
physician during the period covered by this claim, much less 
that bed rest was prescribed for a total duration of at least 
4 weeks during a twelve-month period during the time 
encompassed by the current claim.  

The Board has considered whether the functional limitations 
due to factors enumerated in DeLuca v. Brown, 8 Vet. App. 202 
(1995), support assignment of a higher disability evaluation, 
but conclude that they do not.  To the extent possible, the 
limitations should be expressed in terms equivalent to 
limitation of motion, but the additional limitation of motion 
recorded in June 2006 does not approach the limitation of 
motion required for a higher evaluation.  The Board also 
concludes that the additional functional limitations reported 
- such as the inability to sit or stand more than 30 to 60 
minutes at a time, or to open windows or lift or carry items 
reported in June 2006 - do not equate to the impairment 
required for a higher schedular disability evaluation.  

The veteran has reported -- in statements in April 2004, June 
2005, and January 2006 - that she has had to take time off 
from work due to her back disability, and has described 
limitations imposed by her back pain.  The Board has, 
therefore, considered whether the RO should have referred 
this claim for consideration of an extraschedular evaluation.  
Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").

In this instance, the treatment records do not show that the 
veteran's service-connected back disability has required 
frequent periods of hospitalization; the treatment received 
has been on an outpatient basis.  Also, although the veteran 
has reported that she has had to take time off from work due 
to her back disability for treatment as well as for 
exacerbations, neither the treatment records nor the 
examination reports nor the veteran's statements describe 
marked interference with employment that would render 
impractical the use of the regular schedular rating criteria 
during the period connected with the current claim.  
Consequently, the Board concludes that there was no error in 
not referring this claim for consideration of an 
extraschedular rating.

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Moreover, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO provided Section 5103(a) notice in May 
2004, shortly after the claim was filed and before the 
adverse rating decision in December 2004, that included the 
four elements of notice specified by Pelegrini, supra.  In 
addition, the specific notice required by Dingess, supra, was 
specifically provided in March 2006, shortly after the 
Dingess decision was issued.  As for the specific notice 
required in claims for increase by the recent decision of 
Vazquez-Flores, supra, the Board notes that the original 
notice in May 2004 specifically suggested that the veteran 
supply medical evidence, and the March 2006 notice gave the 
general information concerning the application of the rating 
schedule.  The rating decision and the statement of the case 
gave the veteran the specific rating criteria that were 
applied to her disability; consequently, the veteran had 
actual notice of the specific rating criteria.  The veteran 
provided several statements describing the effect that the 
worsening of her disability has had on her employment as well 
as upon her daily life - such as an inability to perform 
household chores such that she has hired someone to perform 
these, as well as an inability to drive requiring her husband 
to take her to medical appointments.  

The Board, therefore, concludes that the basic notice 
requirement of Section 5103(a) has been met, and that the 
appellant has not been prejudiced by the Board issuing a 
decision in the current appeal.  

The Board also concludes that VA's duty to assist the 
claimant in substantiating the claim has also been met.  The 
appellant has had several VA examinations in connection with 
the current claim, and all records of her treatment through 
the military medical system for the relevant time period have 
been obtained.  The appellant has not reported the existence 
of other records that should be obtained to support her claim 
for increase.  

	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability evaluation for herniated nucleus 
pulposus, L4-5, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


